DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 7-20 are pending.
Claim 6 is cancelled.


Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
The amendment, filed 04 October 2021, is fully responsive.

Applicant’s amendments to the claims 11 and 18 have overcome each and every objections previously set forth. The objections of the claims 11 and 18 have been withdrawn.


Response to Arguments
Applicant’s arguments, see section II on page 2, with respect to the 112(f) invocation of the claims 1-10 are directed to that the claims “do not recite the term ‘means for …,’ but rather recite specific structural components, supported by the specification.”  
Examiner submits that this application includes one or more claim limitations that do not use the word “means for …,” but are nonetheless being interpreted under 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The following is a list of non-structural generic placeholders that may invoke 112(f): “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for,” see MPEP 2181, subsection I.A. 
Examiner maintains the position that the subject terms of the claims, “a context component …”, “an analysis component …”, “a control component …”, “an artificial intelligence component …”, “an integration component …”, and “an audio component …”, are generic placeholders. While the terms are described with structural components in the specification of the published instant application, the subject claim limitations, “a context component that determines context of the forklift”, “an analysis component that analyzes information from the plurality of sensors and the context component”, “a control component that controls the forklift based on an output from the analysis component”, “an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component”, “an integration component that integrates the system with other devices and systems”, and “an audio component that facilitates control of the forklift by the control component utilizing voice command”, as recited in the claims, do not recite specific structural components. Each of the subject claim limitation(s) uses generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, the 112(f) invocation of the claims 1-10 are maintained (See CLAIM INTERPRETATION section below).

Applicant’s arguments, see sections III-XIV, with respect to the 102(a)(1) and 103 rejections of the claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Objections
Claim 1 is objected to because of the following informalities: “information” in line 15 should read “the information”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “information” in line 15 should read “the information”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “control of the forklift” in line 2 should read “the control of the forklift”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “analyzing information” in line 2 should read “the analyzing of the information”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “The system of claim 3” in line 1 should read “The system of claim 4”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “conditions and context” in line 5 should read “the conditions and the context”; and “facilitate the analyzing of information from the plurality of sensors and the context component” in lines 7-8 should read “facilitate analyzing of information from a plurality of sensors and a context component”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “control” in line 1 should read “the control”; and “control” in line 2 should read “the control”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: “conditions and context” in line 2 should read “the conditions and the context”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “conditions and context” in line 2 should read “the conditions and the context”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “represent control” and “facilitate control” in line 2 should read “represent the control” and “facilitate the control”, respectively. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “conditions and context” in line 6 should read “the conditions and the context”; and “facilitate the analyzing of information from the plurality of sensors and the context component” in lines 8-9 should read “facilitate analyzing of information from a plurality of sensors and a context component”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “control” in line 2 should read “the control”. Appropriate correction is required.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-10 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 1, this claim recites the claim limitations “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component”.  For purposes of examination, as described in paragraphs [0006], [0035], [0089] and [0121]-[0122] of the published specification, “a context component”, “an analysis component” , “an artificial intelligence component” and “a control component” will be construed as processes running on processors.
Referring to independent claim 2, this claim recites the claim limitations “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component”.  For purposes of examination, as described in paragraphs [0006], [0035], [0089] and [0121]-[0122] of the published specification, “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component” will be construed as processes running on processors. Claims 3-5 and 7-10 are dependent claims of the claim 2.
Referring to claim 7, this claim recites the claim limitation “an integration component”.  For purposes of examination, as described in paragraphs [0093] and [0121]-[0122] of the specification, “an integration component” will be construed as a process running on a processor. Claim 8 is a dependent claim of the claims 2 and 7.
Referring to claim 9, this claim recites the claim limitation “an audio component”.  For purposes of examination, as described in paragraphs [0092] and [0121]-[0122] of the specification, “an audio component” will be construed as a process running on a processor.

Because the referred claim limitations of claims 1-10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 recites the limitation “wherein the control component provides for self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information”. Examiner cannot find in the published specification of the instant application the description for providing self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information. The specification seems to teach, see paragraphs [0089] and [0090], that the artificial intelligence: utilizes machine learning to detect patterns associated with how the forklift or similar forklifts perform under various conditions such as load weight and inclines/declines to determine forklift limits of load weight and inclines/declines; detects patterns associated with operator error in certain situations to adjust recommendations; and determines expected maintenance requirements to adjust maintenance recommendations. However the specification fails to reasonably provide proper written description for providing self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information. 
The specification, see paragraph [0070], generally states “In an embodiment, the forklift is equipped with machine vision to allow for self-navigation and engagement or avoidance of objects.  For example, the machine vision can facilitate the forklift self-navigating as well as identifying a load to engage with.  The machine vision can facilitate the forklift self-orienting to position forks to insert into pallets, or beneath or around a load and lift, lower and position a palletized or un-palletized load.  The machine vision can also enable the forklift to avoid poor surface condition, obstructions and people in order to improve safety,” which does not teach providing self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information. Accordingly, for examining purposes, the limitation has been interpreted to mean that the control component provides for self-navigation of the forklift based on machine vision information. Appropriate correction is required.

Independent claims 2, 11 and 18 recites similar limitations as corresponding claim 1, and is rejected under 35 U.S.C. 112(a) for the same reason as explained above. 
Claims 3-5 and 7-10 are dependent claims of claim 2. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(a).
Claims 12-17 are dependent claims of claim 11. The claim 11 is rejected under 35 U.S.C. 112(a), and therefore, claims 12-17 are rejected under 35 U.S.C. 112(a).
Claims 19-20 are dependent claims of claim 18. The claim 18 is rejected under 35 U.S.C. 112(a), and therefore, claims 19-20 are rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 11 recites the limitation “the information” in line 9. There is insufficient antecedent basis for the limitation in the claim as to which of the information, see line 5 and line 7, the limitation is referring to. For examining purposes, the limitation has been interpreted as “the information associated with conditions and context of the forklift.” Appropriate correction is required.
Claims 12-17 are dependent claims of claim 11. The claim 11 is rejected under 35 U.S.C. 112(b), and therefore, claims 12-17 are rejected under 35 U.S.C. 112(b).

Claim 18 recites the limitation “the information” in line 10. There is insufficient antecedent basis for the limitation in the claim as to which of the information, see line 6 and line 8, the limitation is referring to. For examining purposes, the limitation has been interpreted as “the information associated with conditions and context of the forklift.” Appropriate correction is required.
Claims 19-20 are dependent claims of claim 18. The claim 18 is rejected under 35 U.S.C. 112(b), and therefore, claims 19-20 are rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JÄRVINEN (WO 92/07746), hereinafter ‘Jarvinen’, in view of Agarwal et al. (US 2019/0135598 A1), hereinafter ‘Agarwal’.

Regarding claim 1, Jarvinen teaches:
A system located on or within a forklift, comprising: (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 2 line 33 to page 3 line 12, figures 1-8 “In the following the invention is described in detail with reference to the attached drawing. 35 Fig. 1 shows a side view of the device according to the invention. Fig. 2 shows a front view of the same as fig. 1. Fig. 3 shows a side view of the device according to the invention, but with the load lowered down in the loading space of the vehicle. Fig. 4 shows the same as fig. 3 but with the supporting wheels used in planar moving moved into a lifting position. Fig. 5 shows the same as Fig. 4 but with the wheels lifted 5 onto the plane of the platform. Fig. 6 shows the same as fig. 5 but with the supporting wheels again moved into the position used in planar moving. Fig. 7 shows a side view of the device according to the invention in the stage of planar moving on the platform of 10 the vehicle. Fig. 8 shows in detail how the supporting arm of the lifting device according to the invention is attached to the body.”) [The wheeled lifting device reads on “a forklift”, and the system as illustrated in figures 1-8 reads on “A system located on or within a forklift”.]
a lifting system that provides for vertically lifting or lowering the forklift; (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The lifting mechanism 4 or the transmission mechanism with the pushbutton control reads on “a lifting system”, and the vertical position or vertical movement reads on “for vertically lifting or lowering the forklift”.][Figures 1 and 3-7 illustrate the sequence of the lifting device self-lifting onto the vehicle platform by using the same sliding carrier 3 mechanism that is used to lift the load to be loaded onto the vehicle platform.]
a power supply. (Jarvinen: page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The power source reads on “a power supply”.]

Jarvinen does not explicitly teach: a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: a plurality of sensors that sense conditions associated with the forklift, wherein the plurality of sensors include machine vision; a context component that determines context of the forklift; an analysis component that analyzes information from the plurality of sensors and the context component; an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift, and wherein the control component provides for self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information.
Agarwal teaches:
a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: (Agarwal: Abstract “We develop a system and method to retrofit manual lift trucks with a supplemental control system (retrofit kit) that includes sensors, communication devices, computers, electrical circuits and mechanical actuators such that a lift truck can carry out material handling tasks autonomously without the presence of a human operator.”; [0091] “The primary computer mounted on the lift truck downloads the software update and stores it in memory.”; [0108] “As used herein, ‘hardware’ can include a combination of discrete components, an integrated circuit, an application-specific integrated circuit, a field programmable gate array, or other suitable hardware.  As used herein, ‘software’ can include one or more objects, agents, threads, lines of code, subroutines, separate software applications, two or more lines of code or other suitable software structures operating in two or more software applications, on one or more processors (where a processor includes one or more microcomputers or other suitable data processing units, memory devices, input-output devices, displays, data input devices such as a keyboard or a mouse, peripherals such as printers and speakers, associated drivers, control cards, power sources, network devices, docking station devices, or other suitable devices operating under control of software systems in conjunction with the processor or other devices), or other suitable software structures. …”)
a plurality of sensors that sense conditions associated with the forklift, wherein the plurality of sensors include machine vision; (Agarwal: [0046], figure 2 “A secondary computer or other suitable data processor that is configured to communicates information between the primary computer, sensors, actuators and the lift truck's electrical control systems or other suitable devices and systems.”; [0038] “An imaging sensor, such as a stereo camera pair mounted in one or more of the forward direction or other suitable directions, to perceive depth and detect obstacles.”; [0039] “An imaging sensor, such as a stereo camera pair mounted in one or more of the reverse direction or other suitable directions, to perceive depth and detect obstacles.”; [0040] “Ultrasonic range finders mounted on the body of the vehicle or in other suitable locations and configured to detect obstacles in a short range around the periphery of the vehicle.”; [0041] “Imaging sensors, such as a stereo camera pair or other suitable sensors mounted on the sides of the vehicle body or in other suitable locations and configured to detect objects laterally.”; [0042] “A LiDAR or Laser Range Measurement device or other suitable devices mounted on a mast that is adapted to measure range to physical features in the environment or in other suitable locations.”; [0043] “A LiDAR or Laser Range Measurement device or other suitable devices mounted in the front of the vehicle or in other suitable locations to detect range to obstacles.”; [0072] The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.”) [The imaging sensors, ultrasonic range finders, and LiDAR or Laser Range Measurement device being used for object and range recognition capability read on “a plurality of sensors … include machine vision”.]
a context component that determines context of the forklift; (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0026] “In manual mode, onboard sensors track driver behavior and alert managers of violations such as distracted or rash driving.”; [0029] “The lift truck is adapted to detect a low battery level and autonomously dock with a physical charging station till batteries are charged and then proceed with regular tasks.”; [0031] “A lift truck may alert a remote operator to take control for tasks that are not pre-programmed in the on-board software.  This would allow the lift truck to leverage human intelligence for complex tasks.”; [0065] “Switching Between Manual and Autonomous Operation”) [The detection or input to put the forklift into various operating modes reads on “a context component …”.]
an analysis component that analyzes information from the plurality of sensors and the context component; an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component; and (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0072] “The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.  Once a new artificial intelligence model is trained, its parameters can be sent back to all lift trucks in the fleet to improve their ability to process data that defines the environment.  FIG. 5 shows how sensor data is uploaded to a remote server to train artificial intelligence models in one exemplary embodiment.”) [The artificial intelligence model reads on “an analysis component” or “an artificial intelligence component”.]
a control component that controls the forklift based on an output from the analysis component, (Agarwal: [0045] “A primary computer or other suitable data processor that processes sensor information and computes control actions.”) [The portion of the primary computer function that computes control actions reads on “a control component”.]
wherein the control includes automatically lifting or lowering of the forklift; and (Agarwal: [0017] “Material handling vehicles also known as lift trucks are used to move goods, e.g., pallets from one location to another.  FIG. 1 shows a graphical representation of various lift truck types.  These vehicles are typically driven or controlled by a human operator such as a warehouse or factory employee.  A typical use case for a lift truck is to pick up a pallet using the forks of the lift truck from the ground or from a storage rack and then transporting the pallet to another location and depositing it on the floor or moving it vertically and positioning it into a rack.  Other use cases include loading and unloading trailers or any pallet move required as part of a material handling operation.  It is quite common for such moves to be repeated throughout a work shift, either between the same two physical locations or between various combinations of physical locations.”; [0018] “The method and system (retrofit kit) developed in this work allows lift trucks to operate autonomously without a human operator physically present on-board the vehicle.  In other words, a lift truck is transformed into a driverless vehicle.”) [Autonomously positioning the pallet vertically reads on “automatically lifting or lowering …”.][Examiner submits that Jarvinen, primary reference, teaches the forklift self-lifting by using the same lifting mechanism used to lift the pallet as explained above.]
wherein the control component provides for self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information. (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”) [Autonomously navigating reads on “self-navigation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen and Agarwal before them, to modify the wheeled lifting device with lifting process to incorporate a computer and corresponding sensors and actuators that execute the lifting process autonomously using artificial intelligence.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve performing repeatable work without a human operator (Agarwal: [0017] “Material handling vehicles also known as lift trucks are used to move goods, e.g., pallets from one location to another.  FIG. 1 shows a graphical representation of various lift truck types.  These vehicles are typically driven or controlled by a human operator such as a warehouse or factory employee.  A typical use case for a lift truck is to pick up a pallet using the forks of the lift truck from the ground or from a storage rack and then transporting the pallet to another location and depositing it on the floor or moving it vertically and positioning it into a rack.  Other use cases include loading and unloading trailers or any pallet move required as part of a material handling operation.  It is quite common for such moves to be repeated throughout a work shift, either between the same two physical locations or between various combinations of physical locations.”; [0018] “The method and system (retrofit kit) developed in this work allows lift trucks to operate autonomously without a human operator physically present on-board the vehicle.  In other words, a lift truck is transformed into a driverless vehicle.”).


Regarding claim 2, Jarvinen teaches:
A system located on or within a forklift, comprising: (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 2 line 33 to page 3 line 12, figures 1-8 “In the following the invention is described in detail with reference to the attached drawing. 35 Fig. 1 shows a side view of the device according to the invention. Fig. 2 shows a front view of the same as fig. 1. Fig. 3 shows a side view of the device according to the invention, but with the load lowered down in the loading space of the vehicle. Fig. 4 shows the same as fig. 3 but with the supporting wheels used in planar moving moved into a lifting position. Fig. 5 shows the same as Fig. 4 but with the wheels lifted 5 onto the plane of the platform. Fig. 6 shows the same as fig. 5 but with the supporting wheels again moved into the position used in planar moving. Fig. 7 shows a side view of the device according to the invention in the stage of planar moving on the platform of 10 the vehicle. Fig. 8 shows in detail how the supporting arm of the lifting device according to the invention is attached to the body.”) [The wheeled lifting device reads on “a forklift”, and the system as illustrated in figures 1-8 reads on “A system located on or within a forklift”.]
a lifting system that provides for vertically lifting or lowering the forklift; (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The lifting mechanism 4 or the transmission mechanism with the pushbutton control reads on “a lifting system”, and the vertical position or vertical movement reads on “for vertically lifting or lowering the forklift”.][Figures 1 and 3-7 illustrate the sequence of the lifting device self-lifting onto the vehicle platform by using the same sliding carrier 3 mechanism that is used to lift the load to be loaded onto the vehicle platform.]
a power supply; (Jarvinen: page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The power source reads on “a power supply”.]
a drive train for self-propelling the forklift. (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The transmission reads on “a drive train”, and the lifting or the wheels are driven by the transmission using the electric motor as operated by pushbutton control reads on “self-propelling”.]

Jarvinen does not explicitly teach: a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: a plurality of sensors that sense conditions associated with the forklift; a context component that determines context of the forklift; an analysis component that analyzes information from the plurality of sensors and the context component; an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift or self-propelling the forklift, and wherein the control component provides for self-navigation of the forklift based at least in part on analysis by the artificial intelligenece component and analysis of machine vision information.

Agarwal teaches:
a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: (Agarwal: Abstract “We develop a system and method to retrofit manual lift trucks with a supplemental control system (retrofit kit) that includes sensors, communication devices, computers, electrical circuits and mechanical actuators such that a lift truck can carry out material handling tasks autonomously without the presence of a human operator.”; [0091] “The primary computer mounted on the lift truck downloads the software update and stores it in memory.”; [0108] “As used herein, ‘hardware’ can include a combination of discrete components, an integrated circuit, an application-specific integrated circuit, a field programmable gate array, or other suitable hardware.  As used herein, ‘software’ can include one or more objects, agents, threads, lines of code, subroutines, separate software applications, two or more lines of code or other suitable software structures operating in two or more software applications, on one or more processors (where a processor includes one or more microcomputers or other suitable data processing units, memory devices, input-output devices, displays, data input devices such as a keyboard or a mouse, peripherals such as printers and speakers, associated drivers, control cards, power sources, network devices, docking station devices, or other suitable devices operating under control of software systems in conjunction with the processor or other devices), or other suitable software structures. …”)
a plurality of sensors that sense conditions associated with the forklift; (Agarwal: [0046], figure 2 “A secondary computer or other suitable data processor that is configured to communicates information between the primary computer, sensors, actuators and the lift truck's electrical control systems or other suitable devices and systems.”; [0072] The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.”) [The sensors for the control systems of the lift truck reads on “a plurality of sensors … associated with the forklift”.]
a context component that determines context of the forklift; (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0026] “In manual mode, onboard sensors track driver behavior and alert managers of violations such as distracted or rash driving.”; [0029] “The lift truck is adapted to detect a low battery level and autonomously dock with a physical charging station till batteries are charged and then proceed with regular tasks.”; [0031] “A lift truck may alert a remote operator to take control for tasks that are not pre-programmed in the on-board software.  This would allow the lift truck to leverage human intelligence for complex tasks.”; [0065] “Switching Between Manual and Autonomous Operation”) [The detection or input to put the forklift into various operating modes reads on “a context component …”.]
an analysis component that analyzes information from the plurality of sensors and the context component; an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component; and (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0072] “The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.  Once a new artificial intelligence model is trained, its parameters can be sent back to all lift trucks in the fleet to improve their ability to process data that defines the environment.  FIG. 5 shows how sensor data is uploaded to a remote server to train artificial intelligence models in one exemplary embodiment.”) [The artificial intelligence model reads on “an analysis component” or “an artificial intelligence component”.]
a control component that controls the forklift based on an output from the analysis component, (Agarwal: [0045] “A primary computer or other suitable data processor that processes sensor information and computes control actions.”) [The portion of the primary computer function that computes control actions reads on “a control component”.]
wherein the control includes automatically lifting or lowering of the forklift or self-propelling the forklift; and (Agarwal: [0017] “Material handling vehicles also known as lift trucks are used to move goods, e.g., pallets from one location to another.  FIG. 1 shows a graphical representation of various lift truck types.  These vehicles are typically driven or controlled by a human operator such as a warehouse or factory employee.  A typical use case for a lift truck is to pick up a pallet using the forks of the lift truck from the ground or from a storage rack and then transporting the pallet to another location and depositing it on the floor or moving it vertically and positioning it into a rack.  Other use cases include loading and unloading trailers or any pallet move required as part of a material handling operation.  It is quite common for such moves to be repeated throughout a work shift, either between the same two physical locations or between various combinations of physical locations.”; [0018] “The method and system (retrofit kit) developed in this work allows lift trucks to operate autonomously without a human operator physically present on-board the vehicle.  In other words, a lift truck is transformed into a driverless vehicle.”) [Autonomously positioning the pallet vertically reads on “automatically lifting or lowering …”.][Examiner submits that Jarvinen, primary reference, teaches the forklift self-lifting by using the same lifting mechanism used to lift the pallet as explained above.]
wherein the control component provides for self-navigation of the forklift based at least in part on analysis by the artificial intelligence component and analysis of machine vision information. (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0038] “An imaging sensor, such as a stereo camera pair mounted in one or more of the forward direction or other suitable directions, to perceive depth and detect obstacles.”; [0039] “An imaging sensor, such as a stereo camera pair mounted in one or more of the reverse direction or other suitable directions, to perceive depth and detect obstacles.”; [0040] “Ultrasonic range finders mounted on the body of the vehicle or in other suitable locations and configured to detect obstacles in a short range around the periphery of the vehicle.”; [0041] “Imaging sensors, such as a stereo camera pair or other suitable sensors mounted on the sides of the vehicle body or in other suitable locations and configured to detect objects laterally.”; [0042] “A LiDAR or Laser Range Measurement device or other suitable devices mounted on a mast that is adapted to measure range to physical features in the environment or in other suitable locations.”; [0043] “A LiDAR or Laser Range Measurement device or other suitable devices mounted in the front of the vehicle or in other suitable locations to detect range to obstacles.”; [0072] The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.”) [Autonomously navigating reads on “self-navigation”, and the machine learning and artificial intelligence based on captured image and range data reads on “analysis of machine vision information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen and Agarwal before them, to modify the wheeled lifting device with lifting process to incorporate a computer and corresponding sensors and actuators that execute the lifting process autonomously using artificial intelligence.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve performing repeatable work by the lifting device without a human operator (Agarwal: [0017] “Material handling vehicles also known as lift trucks are used to move goods, e.g., pallets from one location to another.  FIG. 1 shows a graphical representation of various lift truck types.  These vehicles are typically driven or controlled by a human operator such as a warehouse or factory employee.  A typical use case for a lift truck is to pick up a pallet using the forks of the lift truck from the ground or from a storage rack and then transporting the pallet to another location and depositing it on the floor or moving it vertically and positioning it into a rack.  Other use cases include loading and unloading trailers or any pallet move required as part of a material handling operation.  It is quite common for such moves to be repeated throughout a work shift, either between the same two physical locations or between various combinations of physical locations.”; [0018] “The method and system (retrofit kit) developed in this work allows lift trucks to operate autonomously without a human operator physically present on-board the vehicle.  In other words, a lift truck is transformed into a driverless vehicle.”).

Regarding claim 3, Jarvinen and Agarwal teach all the features of claim 2.
Jarvinen further teaches:
wherein the forklift comprises a self-lifting forklift. (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The pushbutton control of the motor to lift the wheeled lifting device reads on “a self-lifting forklift”.]

Regarding claim 4, Jarvinen and Agarwal teach all the features of claim 2.
Agarwal further teaches:
an interactive display component that visually represents control of the forklift by the control component. (Agarwal: [0023] “Lift truck is adapted to be operated in manual and autonomous mode via operator selection through a touch screen interface or a physical switch.  In autonomous mode, missions can be defined via a web-based dashboard or a touch screen interface.”; [0104] “If a lift truck needs to carry out a task which it is not pre-programmed for, it can contact a remote operator via a wireless link.  The wireless link can be through a local wifi network or cellular.  Once a remote operator is connected to the lift truck, the operator can view the real-time sensor feed using screens or a wearable head mounted device to perceive the environment.  Using joystick controls, touch enabled interface or a physical interface that mimics the control system on the lift truck, the remote operator can control the lift truck including driving and lifting mechanisms.  The operator can drive the lift truck for an entire mission, complete the complex task and hand over driving control back to the autonomous driving software, or other suitable processes can also or alternatively be performed.”) [The web-based dashboard or the touch screen interface reads on “an interactive display component”, and ability to view mimicking of the lift truck reads on “that visually represents control …”.]
The motivation to combine Jarvinen and Agarwal, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Jarvinen and Agarwal teach all the features of claim 2.
Agarwal further teaches:
an integration component that integrates the system with other devices and systems. (Yuki: [0046] “A secondary computer or other suitable data processor that is configured to communicates information between the primary computer, sensors, actuators and the lift truck's electrical control systems or other suitable devices and systems.”) [The secondary computer or other suitable data processor” reads on “an integration component”.]
The motivation to combine Jarvinen and Agarwal, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Agarwal, further in view of PRYOR et al. (US 2019/0080537 A1), hereinafter ‘Pryor’.
Regarding claim 5, Jarvinen and Agarwal teach all the features of claim 2.
Jarvinen and Agarwal do not explicitly teach: wherein the analysis component employs crowdsourcing to facilitate analyzing information from the plurality of sensors and the context component.
Pryor teaches:
wherein the analysis component employs crowdsourcing to facilitate analyzing information from the plurality of sensors and the context component. (Pryor: [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0009], figure 2A “According to one presently preferred embodiment of the invention, there is provided a system to detect, track, warn, shut down and/or lockout an industrial vehicle entering an unsafe area.  The system includes a plurality of anchor radio transceivers positioned in proximity to a workspace, Each anchor radio transceiver is positioned in a known location such that the plurality of anchor radio transceivers form a fixed array of anchor radio transceivers.  At least one mobile radio transceiver associated with a mobile industrial vehicle is also provided.  The mobile radio transceiver is configured to exchange data packets of information with one or more of the plurality of anchor radio transceivers.  A computer is also provided that is in communication with the fixed array of radio transceivers.  The computer is capable of determining the coordinate location of the mobile radio transceiver based on timing of the received data packets of information.  The computer is further capable of defining one or more safety zones at any location within the workspace such that a programmed action is taken when the mobile radio transceiver enters one of the one or more safety zones.  The workspace is a warehouse and the mobile industrial vehicle is a forklift truck according to one aspect of the present invention.”; [0030] “As shown in FIG. 2A, when sensors detect that a trailer is present and locked at a dock door (i.e. dock doors 22a, 22c), the safety zones are deactivated so that forklift trucks can enter the trailer at each dock door.  However, when sensors detect that a trailer is not present and locked into the dock as is shown at dock door 22b, a first warning boundary zone 40 is created and extends into the warehouse in the area around the dock door 22b.”) [Receiving information from the anchor radio transceivers, as well as, the sensors that are shared by the forklift trucks in the loading dock, in order to determine various zones for the forklift trucks reads on “employs crowdsourcing”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Agarwal and Pryor before them, to modify the controlling of the forklifts in an area to incorporate receiving information from shared devices and sensor data in the area to collectively determine surrounding conditions in the area that affect the forklift operations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ensuring the safety of the forklift truck operation and operator by determining various unsafe and safe zones, and accordingly, cause automated responsive action of the forklift truck (Pryor: [0002] According to OSHA, there are approximately 94,750 (reported) forklift related injuries every year.  Of that, 7% of these accidents occur when a forklift is driven off a loading dock.  Additionally, lost productivity from workplace injuries cost US companies over $60 billion per year; while one fatality can ruin a family FOREVER and cost over $1 million to the company.”; [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0007] It is also an object of the invention to provide a system that will prevent an industrial vehicle such as a forklift truck from entering an unsafe area around a dock door such that the operator of the vehicle is warned visually and audibly when the vehicle enters a first warning zone, the vehicle is temporarily disabled when it enters a second shut-down zone, and the vehicle is locked-out upon entering a third lock-out zone.”).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Agarwal, further in view of Choi (KR 101774200 B1), hereinafter ‘Choi’.
Regarding claim 8, Jarvinen and Agarwal teach all the features of claims 2 and 7.
Jarvinen and Agarwal do not explicitly teach: whereby the integration component can communicate with an integration component of a second forklift.
Choi teaches:
whereby the integration component can communicate with an integration component of a second forklift. (Choi: [0021], figure 2 “The present invention relates to a forklift warning unit (20) installed on each forklift to warn the operator or the proximity of the forklift, and a control unit and a forklift control unit 30 for stopping the running of the forklift.”; [0036] “The forklift warning unit 20 includes an RFID reader 21, a zigbee communication module 22, a second alarm sound generator 23, a second alarm flasher 24, a forklift side controller 25, And a stop button 26.”; [0039] “The Zigbee communication module 22 allows each forklift to function as a Zigbee node so that Zigbee communication can be performed between a plurality of forklifts as a near field wireless communication technology.”; [0043] “In the present invention, each of the Zigbee nodes 40 recognizes the position of the Zigbee nodes located around the Zigbee nodes 40 through the Zigbee communication module 22 and transmits the position of the Zigbee nodes to the forklift side control part 25, 25) determines whether the distance d2 between the forklift and the forklift is within a critical distance based on the received position signal.”) [The Zigbee communication module 22 reads on “the integration component”, and the Zigbee communication module of another one of the forklifts reads on “an integration component of a second forklift”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Agarwal and Choi before them, to modify the interface of the forklift controller with safety system to incorporate near-field or Zigbee communication for communicating amongst the forklifts.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the safety of forklift operations by preventing forklift to forklift collisions (Choi: [0005] “However, most of the prior art is disclosed only for the proximity warning between a worker and a forklift, and no technology has been disclosed that incorporates a technique for stopping the forklift operation and warning of collision between the forklift and the forklift. [0046], figures 1 and 4b “The forklift side control unit 25 of the present invention may be configured such that the RFID reader 21 receives the worker's unique identification information of the active RFID tag 11 (that is, the distance d1 between the worker and the forklift is within a dangerous distance Or if the distance d2 between the forklifts is within a dangerous distance, the second alarm sound generator 23 and the second alarm flasher 24 are controlled to generate an alarm sound in the forklift and blink the alarm light, And transmits the stop signal S1 to the forklift control unit 30.”).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Agarwal, further in view of High et al. (US 2017/0283171 A1), hereinafter ‘High’.
Regarding claim 9, Jarvinen and Agarwal teach all the features of claim 2.
Jarvinen and Agarwal do not explicitly teach: an audio component that facilitates control of the forklift by the control component utilizing voice commands.
High teaches:
an audio component that facilitates control of the forklift by the control component utilizing voice commands. (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Agarwal and High before them, to modify the interface of the forklift controller to incorporate receiving various input methods including voice command input.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operator input flexibility by using available inputs of the user interface (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Agarwal, further in view of Fitch et al. (US 2014/0114530 A1), hereinafter ‘Fitch’.
Regarding claim 10, Jarvinen and Agarwal teach all the features of claims 2 and 3.
Jarvinen and Agarwal do not explicitly teach: wherein the interactive display component comprises at least one of an augmented reality component or a virtual reality component.
Fitch teaches:
wherein the interactive display component comprises at least one of an augmented reality component or a virtual reality component. (Fitch: [0033], figure 3 “By way of further example, a computer-equipped vehicle 120 in the nature of a forklift could be configured to receive GPS and/or RFID information and use that information to display an augmented reality environment on the transparent display device 70.  More specifically, the augmented reality environment could overlay the real-world environment viewed through the transparent display device 70 with graphical and/or textual data regarding the location of warehoused items to be picked up and the best route to reach their location.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Agarwal and Fitch before them, to modify the user interface of the forklift controller to incorporate the transparent display with augmented reality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operation of the forklift with relevant task related visual information that would otherwise not be available without obstructing the view of the operator and compromising safety (Fitch: [0005] “What is needed is a computer system suitable for use in a vehicle that provides less obstruction to the vehicle operator's field of vision.  In particular, a computer system is needed that has a display screen large enough to display information in an easy-to-read fashion, thereby avoiding undue visual strain on the vehicle operator, while not obstructing the view of the vehicle operator in a manner that would create an unsafe operating environment.”; [0033] “A computer-equipped vehicle 120 according to the present invention enjoys the safety and usability benefits afforded by the vehicle computer system 10, and, in particular, by the employment of a transparent display device 70 and a safety controller 60.  Additionally, a computer-equipped vehicle 120 is better suited to implement software solutions employing augmented reality (AR) technology, including such software solutions as building information modeling (BIM).  As will be understood by one of ordinary skill in the art, augmented reality technology enables a computer system to overlay real-time images of the real-world environment with information relevant to elements depicted in those images.”).



Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Jarvinen.

Regarding claim 11, Agarwal teaches:
A computer-implemented method comprising: (Agarwal: Abstract “We develop a system and method to retrofit manual lift trucks with a supplemental control system (retrofit kit) that includes sensors, communication devices, computers, electrical circuits and mechanical actuators such that a lift truck can carry out material handling tasks autonomously without the presence of a human operator.”; [0091] “The primary computer mounted on the lift truck downloads the software update and stores it in memory.”; [0108] “As used herein, ‘hardware’ can include a combination of discrete components, an integrated circuit, an application-specific integrated circuit, a field programmable gate array, or other suitable hardware.  As used herein, ‘software’ can include one or more objects, agents, threads, lines of code, subroutines, separate software applications, two or more lines of code or other suitable software structures operating in two or more software applications, on one or more processors (where a processor includes one or more microcomputers or other suitable data processing units, memory devices, input-output devices, displays, data input devices such as a keyboard or a mouse, peripherals such as printers and speakers, associated drivers, control cards, power sources, network devices, docking station devices, or other suitable devices operating under control of software systems in conjunction with the processor or other devices), or other suitable software structures. …”)
sensing, by a device operatively coupled to a processor, conditions associated with a forklift; (Agarwal: [0046], figure 2 “A secondary computer or other suitable data processor that is configured to communicates information between the primary computer, sensors, actuators and the lift truck's electrical control systems or other suitable devices and systems.”; [0072] The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.”) [The sensors sensing for the control systems of the lift truck reads on “sensing … conditions associated with a forklift”.]
determining, by the device, context of the forklift; (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0026] “In manual mode, onboard sensors track driver behavior and alert managers of violations such as distracted or rash driving.”; [0029] “The lift truck is adapted to detect a low battery level and autonomously dock with a physical charging station till batteries are charged and then proceed with regular tasks.”; [0031] “A lift truck may alert a remote operator to take control for tasks that are not pre-programmed in the on-board software.  This would allow the lift truck to leverage human intelligence for complex tasks.”; [0065] “Switching Between Manual and Autonomous Operation”) [The detection or input to put the forklift into various operating modes reads on “determining … context …”.]
analyzing, by the device, information associated with conditions and context of the forklift; (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”) [Building the understanding based on the sensor information and the contextual information reads on “analyzing … “.]
utilizing machine learning to facilitate the analyzing of information from the plurality of sensors and the context component; and (Agarwal: [0072] “The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.”)
controlling, by the device, the forklift based on analysis of the information, including automatically lifting or lowering … , and (Agarwal: [0045] “A primary computer or other suitable data processor that processes sensor information and computes control actions.”) [The portion of the primary computer computing control actions reads on “controlling …”.] (Agarwal: [0017] “Material handling vehicles also known as lift trucks are used to move goods, e.g., pallets from one location to another.  FIG. 1 shows a graphical representation of various lift truck types.  These vehicles are typically driven or controlled by a human operator such as a warehouse or factory employee.  A typical use case for a lift truck is to pick up a pallet using the forks of the lift truck from the ground or from a storage rack and then transporting the pallet to another location and depositing it on the floor or moving it vertically and positioning it into a rack.  Other use cases include loading and unloading trailers or any pallet move required as part of a material handling operation.  It is quite common for such moves to be repeated throughout a work shift, either between the same two physical locations or between various combinations of physical locations.”; [0018] “The method and system (retrofit kit) developed in this work allows lift trucks to operate autonomously without a human operator physically present on-board the vehicle.  In other words, a lift truck is transformed into a driverless vehicle.”) [Autonomously positioning the pallet vertically reads on “automatically lifting or lowering …”.]
providing for self-navigation of the forklift based at least in part on analysis of machine learning information and machine vision information. (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0038] “An imaging sensor, such as a stereo camera pair mounted in one or more of the forward direction or other suitable directions, to perceive depth and detect obstacles.”; [0039] “An imaging sensor, such as a stereo camera pair mounted in one or more of the reverse direction or other suitable directions, to perceive depth and detect obstacles.”; [0040] “Ultrasonic range finders mounted on the body of the vehicle or in other suitable locations and configured to detect obstacles in a short range around the periphery of the vehicle.”; [0041] “Imaging sensors, such as a stereo camera pair or other suitable sensors mounted on the sides of the vehicle body or in other suitable locations and configured to detect objects laterally.”; [0042] “A LiDAR or Laser Range Measurement device or other suitable devices mounted on a mast that is adapted to measure range to physical features in the environment or in other suitable locations.”; [0043] “A LiDAR or Laser Range Measurement device or other suitable devices mounted in the front of the vehicle or in other suitable locations to detect range to obstacles.”; [0072] The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.”) [Autonomously navigating reads on “self-navigation”, and the machine learning based on captured image and range data reads on “analysis of machine learning information and machine vision information”.]

Agarwal does not explicitly teach: … lifting or lowering of the forklift.
Jarvinen teaches:
… lifting or lowering of the forklift. (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The lifting mechanism 4 or the transmission mechanism with the pushbutton control reads on “a lifting system”, and the vertical position or vertical movement reads on “for vertically lifting or lowering the forklift”.][Figures 1 and 3-7 illustrate the sequence of the lifting device self-lifting onto the vehicle platform by using the same sliding carrier 3 mechanism that is used to lift the load to be loaded onto the vehicle platform.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal and Jarvinen before them, to modify the powered automatic lifting of the fork to incorporate an ability to lift the fork lift truck itself.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability to reduce extra moving devices to accommodate moving the load at varying levels by having the fork lift truck being able to lift itself onto the varying levels (Jarvinen: page 2 lines 27-31 “As the greatest advantage provided by the invention can be regarded the fact that it 25 makes it possible to move the load in the loading space of the vehicle, lower it from the vehicle onto ground level, and move it on ground level, even in stairs connected to it, by means of a device that is safe to use and has low manufacturing costs. Tail lifts or similar, having to be mounted stationary in the vehicle, may be abandoned and no other accompanying moving devices are needed.”).

Regarding claim 12, Agarwal and Jarvinen teach all the features of claim 11.
Jarvinen further teaches:
controlling by the device, the forklift by self-propelling the forklift. (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The wheeled lifting device reads on “the forklift”, the transmission reads on “a drive train”, and the lifting of the wheeled lifting device, driven by the transmission using the electric motor as operated by pushbutton control reads on “self-propelling”.]
The motivation to combine Agarwal and Jarvinen, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 13, Agarwal and Jarvinen teach teach all the features of claims 11-12.
Agarwal further teaches:
visually representing control of the forklift to facilitate control of the forklift. (Agarwal: [0023] “Lift truck is adapted to be operated in manual and autonomous mode via operator selection through a touch screen interface or a physical switch.  In autonomous mode, missions can be defined via a web-based dashboard or a touch screen interface.”; [0104] “If a lift truck needs to carry out a task which it is not pre-programmed for, it can contact a remote operator via a wireless link.  The wireless link can be through a local wifi network or cellular.  Once a remote operator is connected to the lift truck, the operator can view the real-time sensor feed using screens or a wearable head mounted device to perceive the environment.  Using joystick controls, touch enabled interface or a physical interface that mimics the control system on the lift truck, the remote operator can control the lift truck including driving and lifting mechanisms.  The operator can drive the lift truck for an entire mission, complete the complex task and hand over driving control back to the autonomous driving software, or other suitable processes can also or alternatively be performed.”) [The ability to view mimicking of the lift truck reads on “visually representing control of the forklift…”.]


Regarding claim 18:
The claim recites similar limitations as corresponding claim 11 and is rejected using the same teachings and rationale.

Regarding claim 19, Agarwal and Jarvinen teach all the features of claim 18.
Jarvinen further teaches:
causing the processor to control the forklift by self-propelling the forklift. (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The wheeled lifting device reads on “the forklift”, the transmission reads on “a drive train”, and the lifting of the wheeled lifting device, driven by the transmission using the electric motor as operated by pushbutton control reads on “causing … self-propelling”.]
The motivation to combine Agarwal and Jarvinen, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 20, Agarwal and Jarvinen teach teach all the features of claims 18-19.
Agarwal further teaches:
causing the processor to generate a visual representation of control of the forklift. (Agarwal: [0023] “Lift truck is adapted to be operated in manual and autonomous mode via operator selection through a touch screen interface or a physical switch.  In autonomous mode, missions can be defined via a web-based dashboard or a touch screen interface.”; [0104] “If a lift truck needs to carry out a task which it is not pre-programmed for, it can contact a remote operator via a wireless link.  The wireless link can be through a local wifi network or cellular.  Once a remote operator is connected to the lift truck, the operator can view the real-time sensor feed using screens or a wearable head mounted device to perceive the environment.  Using joystick controls, touch enabled interface or a physical interface that mimics the control system on the lift truck, the remote operator can control the lift truck including driving and lifting mechanisms.  The operator can drive the lift truck for an entire mission, complete the complex task and hand over driving control back to the autonomous driving software, or other suitable processes can also or alternatively be performed.”) [The ability to view mimicking of the lift truck reads on “causing … to generate a visual representation …”.]



Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Jarvinen, further in view of Pryor.

Regarding claim 14, Agarwal and Jarvinen teach all the features of claims 11-12.
Agarwal and Jarvinen do not explicitly teach: employing crowdsourcing to facilitate the analysis of the information associated with conditions and context of the forklift.
Pryor teaches:
employing crowdsourcing to facilitate the analysis of the information associated with conditions and context of the forklift. (Pryor: [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0009], figure 2A “According to one presently preferred embodiment of the invention, there is provided a system to detect, track, warn, shut down and/or lockout an industrial vehicle entering an unsafe area.  The system includes a plurality of anchor radio transceivers positioned in proximity to a workspace, Each anchor radio transceiver is positioned in a known location such that the plurality of anchor radio transceivers form a fixed array of anchor radio transceivers.  At least one mobile radio transceiver associated with a mobile industrial vehicle is also provided.  The mobile radio transceiver is configured to exchange data packets of information with one or more of the plurality of anchor radio transceivers.  A computer is also provided that is in communication with the fixed array of radio transceivers.  The computer is capable of determining the coordinate location of the mobile radio transceiver based on timing of the received data packets of information.  The computer is further capable of defining one or more safety zones at any location within the workspace such that a programmed action is taken when the mobile radio transceiver enters one of the one or more safety zones.  The workspace is a warehouse and the mobile industrial vehicle is a forklift truck according to one aspect of the present invention.”; [0030] “As shown in FIG. 2A, when sensors detect that a trailer is present and locked at a dock door (i.e. dock doors 22a, 22c), the safety zones are deactivated so that forklift trucks can enter the trailer at each dock door.  However, when sensors detect that a trailer is not present and locked into the dock as is shown at dock door 22b, a first warning boundary zone 40 is created and extends into the warehouse in the area around the dock door 22b.”) [Receiving information from the anchor radio transceivers, as well as, the sensors that are shared by the forklift trucks in the loading dock, in order to determine various zones for the forklift trucks reads on “employing crowdsourcing”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Jarvinen and Pryor before them, to modify the controlling of the forklifts in an area to incorporate receiving information from shared devices and sensor data in the area to collectively determine surrounding conditions in the area that affect the forklift operations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ensuring the safety of the forklift truck operation and operator by determining various unsafe and safe zones, and accordingly, cause automated responsive action of the forklift truck (Pryor: [0002] According to OSHA, there are approximately 94,750 (reported) forklift related injuries every year.  Of that, 7% of these accidents occur when a forklift is driven off a loading dock.  Additionally, lost productivity from workplace injuries cost US companies over $60 billion per year; while one fatality can ruin a family FOREVER and cost over $1 million to the company.”; [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0007] It is also an object of the invention to provide a system that will prevent an industrial vehicle such as a forklift truck from entering an unsafe area around a dock door such that the operator of the vehicle is warned visually and audibly when the vehicle enters a first warning zone, the vehicle is temporarily disabled when it enters a second shut-down zone, and the vehicle is locked-out upon entering a third lock-out zone.”).

Regarding claim 15, Agarwal, Jarvinen and Pryor teach all the features of claims 11-12 and 14.
Agarwal further teaches:
utilizing artificial intelligence to facilitate the analysis of the information associated with conditions and context of the forklift. (Agarwal: [0021] “Using a combination of software and sensors the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously.”; [0072] “The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.  Once a new artificial intelligence model is trained, its parameters can be sent back to all lift trucks in the fleet to improve their ability to process data that defines the environment.  FIG. 5 shows how sensor data is uploaded to a remote server to train artificial intelligence models in one exemplary embodiment.”)



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Jarvinen, further in view of High.
Regarding claim 16, Agarwal and Jarvinen teach all the features of claims 11-12.
Agarwal and Jarvinen do not explicitly teach: utilizing voice commands to facilitate control of the forklift.
High teaches:
utilizing voice commands to facilitate control of the forklift. (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Jarvinen and High before them, to modify the interface of the forklift controller to incorporate receiving various input methods including voice command input.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operator input flexibility by using available inputs of the user interface (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Jarvinen, further in view of Fitch.
Regarding claim 17, Agarwal and Jarvinen teach all the features of claims 11-13.
Agarwal and Jarvinen do not explicitly teach: utilizing augmented reality or virtual reality to visually represent control of the forklift and facilitate control of the forklift.
Fitch teaches:
utilizing augmented reality or virtual reality to visually represent control of the forklift and facilitate control of the forklift. (Fitch: [0033], figure 3 “By way of further example, a computer-equipped vehicle 120 in the nature of a forklift could be configured to receive GPS and/or RFID information and use that information to display an augmented reality environment on the transparent display device 70.  More specifically, the augmented reality environment could overlay the real-world environment viewed through the transparent display device 70 with graphical and/or textual data regarding the location of warehoused items to be picked up and the best route to reach their location.”) [The transparent display device 70 displaying the reality environment as the operator of the forklift operates/controls the forklift reads on “visually represent control of the forklift and facilitate control of the forklift”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Agarwal, Jarvinen and Fitch before them, to modify the user interface of the forklift controller to incorporate the transparent display with augmented reality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operation of the forklift with relevant task related visual information that would otherwise not be available without obstructing the view of the operator and compromising safety (Fitch: [0005] “What is needed is a computer system suitable for use in a vehicle that provides less obstruction to the vehicle operator's field of vision.  In particular, a computer system is needed that has a display screen large enough to display information in an easy-to-read fashion, thereby avoiding undue visual strain on the vehicle operator, while not obstructing the view of the vehicle operator in a manner that would create an unsafe operating environment.”; [0033] “A computer-equipped vehicle 120 according to the present invention enjoys the safety and usability benefits afforded by the vehicle computer system 10, and, in particular, by the employment of a transparent display device 70 and a safety controller 60.  Additionally, a computer-equipped vehicle 120 is better suited to implement software solutions employing augmented reality (AR) technology, including such software solutions as building information modeling (BIM).  As will be understood by one of ordinary skill in the art, augmented reality technology enables a computer system to overlay real-time images of the real-world environment with information relevant to elements depicted in those images.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116